Citation Nr: 0528724	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to November 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
PTSD.  

The Board notes that the veteran had been scheduled to appear 
at a Travel Board hearing in April 2004; however, the veteran 
cancelled the hearing. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran did not have combat duty and his alleged in-
service stressor has not been corroborated by official 
records or any other supportive evidence.

3.  The veteran's diagnosis of PTSD, first shown many years 
after service, has not been attributed to any verified in-
service stressor. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the October 2001 rating decision; the April 
2003 Statement of the Case; the May 2004, March 2005, and May 
2005 Supplemental Statement of the Case; and letters sent to 
the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim for 
service connection for PTSD, and complied with VA's 
notification requirements.  The Statement of the Case and 
Supplemental Statements of the Case set forth the laws and 
regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated February 2001 and 
September 2005 informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for service connection for PTSD, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in February 2001, prior to the October 2001 RO 
rating decision.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statements of the Case, and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Moreover, in 
a recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
February 2001 and September 2005 correspondence and asked him 
to identify all medical providers who treated him for PTSD.  
The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

There is VA medical evidence to show that the veteran has 
been diagnosed and treated for PTSD.  The primary impediment 
to a grant of service connection for PTSD here is the absence 
of combat duty or a verified in-service stressor.  Under 
these circumstances, another examination or a medical opinion 
is not necessary to make a decision on the claim.  Id.  The 
Board elaborates upon this matter in the analysis below.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from July 1969 to November 
1970.  His service personnel records show no medals evincing 
combat duty.  The veteran's military specialty was general 
vehicle mechanic.  His decorations included the National 
Defense Service Medal.  He asserts that he has PTSD due to an 
in-service stressor.  Specifically, he alleges that his PTSD 
is the result of an incident in which his roommate (H.M.) was 
decapitated by a rotating tank turret.  

The veteran's service medical records (to include a November 
1970 separation examination in which the veteran stated "I 
am in good health") are negative for any findings relating 
to PTSD.  They do show that he was diagnosed with paranoid 
personality, manifested by drug abuse, hostile behavior, 
marked paranoid feelings and an inability to related to 
authority.  At his psychiatric evaluation, he admitted to 
using hash while in service, dropping acid on two occasions 
in service, and using heroin prior to service.  The veteran 
was discharged from service as a result of his paranoid 
personality.   

The veteran was first diagnosed with PTSD in December 1999.  
The clinician noted that the veteran had a history of heroin 
dependence that began in 1969.  The veteran then abstained 
for 20 years before relapsing in July 1997.  The clinician 
also noted that he was hospitalized in November 1999 for 
depression with suicidal ideation and opiate dependence.  The 
veteran endorsed nine out of nine of the criteria for a 
diagnosis of recurrent major depression, including depressed 
mood most of the day everyday; decreased interest and 
pleasure in activities; changes in appetite and weight; 
nightly difficulty with extreme insomnia; feelings of 
restlessness; fatigue and loss of energy; feelings of 
worthlessness and excessive guilt; and difficulty 
concentrating and making decisions.  He has a history of 
suicidal ideation and admitted to two suicide attempts in the 
early 1980s.  He stated that his symptoms of depression have 
recurred off and on for a period of several years and have 
persisted even during periods of sobriety.  

The clinician reported that the veteran also endorsed 
criteria for a diagnosis of PTSD, which the veteran 
attributed to incidents occurring in service and in civilian 
life.  He reported the aforementioned incident in which his 
roommate was decapitated by a tank turret.  He also reported 
that in 1981, he was robbed, stabbed in the abdomen, and 
thrown in the bay (Tampa Bay) to die.  In 1987, he was again 
the victim of attempted murder, when he was attacked by two 
men in a Denver motel room.  The men attempted to slit his 
throat, but he was able to fight them off.  He sustained 
knife wounds to both his upper arms.  The clinician diagnosed 
the veteran with opiate dependence, PTSD, and recurrent Major 
depression. 

The veteran informed the RO that his alleged in service 
stressor occurred while he was assigned to Company A, 2nd 
Battalion, 64th Brigade, 3rd Armor Division in Schweinfurt, 
Germany at Conn Barracks.  The RO contacted the Center for 
Unit Records Research (CURR) to verify the alleged stressor.  
In August 2001, CURR stated that the U.S. Army Safety Center 
and the U.S. Army Criminal Investigation Command had no 
documentation regarding the decapitation of Herman Moore.  
CURR further noted that the available U.S. Army casualty data 
does not list H.M. as a casualty in Germany.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 64 Fed. Reg. 32,807-32,808 (June 18, 1999).  38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror". DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Analysis

A review of the claims file shows no indication of PTSD 
during service or for many years thereafter.  The service 
personnel records show that the veteran received the National 
Defense Service Medal; however, they do not show that he 
received any decorations evincing combat service.  His 
military specialty was that of a mechanic.  

If a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence. Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court held that the presence of a recognizable 
stressor is the essential prerequisite to support the 
diagnosis of PTSD.  As there is competent evidence of a 
diagnosis of PTSD, this appeal turns on the question of 
whether the veteran's alleged in-service stressor has been or 
could be verified.  

The veteran has alleged that his roommate (H.R.) was 
decapitated by a rotating tank turret.  However, the service 
records do not verify the alleged incident and he has failed 
to submit any corroborative evidence.  Pursuant to the RO's 
request for information, CURR stated that the U.S. Army 
Safety Center and the U.S. Army Criminal Investigation 
Command had no documentation regarding the decapitation of 
H.R..  CURR further noted that the available U.S. Army 
casualty data does not list H.R. as a casualty in Germany.  

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressor relating to 
non-combat related service has not been corroborated by 
official records, buddy statements, or any other supportive 
evidence.  He has not produced any witness who can 
corroborate his testimony.  The veteran's diagnosis of PTSD, 
first shown many years after service, has not been attributed 
to a verified in-service stressor.  Accordingly, service 
connection for PTSD must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304(f); Cohen, Moreau, Dizoglio, Doran, 
Zarycki, supra.

The Board notes that the veteran can seek to have his claim 
reopened by submitting evidence that would tend to 
corroborate his alleged in-service stressor.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the appeal for service connection for 
PTSD must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


